    USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 1 of 22


                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF INDIANA
                                       FORT WAYNE DIVISION

KEIONA L. HARRISON,                                         )
also known as Keiona Harrison,                              )
                                                            )
           Plaintiff,                                       )
                                                            )
           v.                                               )             Case No. 1:17-cv-00419-SLC
                                                            )
CITY OF FORT WAYNE, et al.,                                 )
                                                            )
           Defendants.                                      )

                                            OPINION AND ORDER

           This matter is before the Court1 on the motions in limine filed by Plaintiff and Counter-

Defendant Keiona Harrison (“Harrison”) (ECF 120), and Defendants and Counter-Claimaints

Fort Wayne Police Officers Robert Hollo, George Nicklow, Christopher Hawthorne, and Julie

McConnell (the “Defendant Officers”) and Defendant City of Fort Wayne (collectively,

“Defendants”) (ECF 123, 131). For the following reasons, the parties’ initial motions in limine

(ECF 120, 123) will each be GRANTED IN PART and DENIED IN PART. Defendants’

supplemental motion in limine (ECF 131) will be GRANTED.

                             I. FACTUAL AND PROCEDURAL HISTORY

           Harrison is suing Defendants under 28 U.S.C. § 1983 for use of excessive force, unlawful

search of her purse and person, and failure to intervene in violation of the Fourth and Fourteenth

Amendments, as well as state-law battery claims. The Defendant Officers, in turn, are bringing

state law defamation counter-claims against Harrison. Harrison’s claims arise out of a series of

events occurring on May 13, 2017, at approximately 3:15pm. Defendants Hollo, Nicklow, and


1
           Jurisdiction of the undersigned Magistrate Judge is based on 28 U.S.C. § 636(c), all parties consenting.
(ECF 8).
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 2 of 22


Hawthorne were conducting a traffic stop in the parking lot of a CVS Pharmacy, located at 5802

S. Anthony Boulevard, Fort Wayne Indiana. As Defendant Hollo was transporting the passenger

of the stopped vehicle, Tyronte Wilms, to a police squad car, Wilms yelled something to

Harrison, her distant cousin who had arrived in the CVS parking lot in a separate vehicle.

Harrison contends that Hollo then approached her and asked for her name, before using

excessive force to pull her to the front of a squad car, handcuffing her, and sitting her in the back

of the squad car when she questioned why he needed her name. She asserts that Defendant Hollo

then unlawfully searched her purse to retrieve her driver’s license. Harrison further contends

that after Defendant McConnell arrived on the scene, Defendant McConnell unlawfully

performed a quasi-cavity search, using excessive force to do so. Throughout this course of

events, Harrison contends that the other Defendant Officers failed to intervene to prevent the

alleged constitutional violations.

       Defendants dispute Harrison’s version of events, asserting that any force used against her

was justified. They further contend that Defendant McConnell performed a proper protective

pat-down, and that, in any event, Harrison consented to both the pat-down and for Defendant

Hollo to retrieve her identification from her purse. The Defendant Officers also contend that

Harrison defamed them and invaded their privacy by false-light publicity by falsely contending

that they violated her constitutional rights in statements made to her work supervisors, Michael

Manuel and Eric Zimmerman, and a former Fort Wayne Police Officer, Miguel Rivera. Harrison

contends that any statements she made are true and that her statements to Manuel and

Zimmerman are privileged.




                                                  2
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 3 of 22


                           II. NATURE OF AN ORDER IN LIMINE

        “A motion in limine is a request for guidance by the court regarding an evidentiary

question.” Wilson v. Williams, 182 F.3d 562, 570 (7th Cir. 1999) (citation and emphasis omtted)

(Coffey, J., concurring in part and dissenting in part). “Federal district courts have the power to

exclude evidence in limine pursuant to their authority to manage trials.” Dartey v. Ford Motor

Co., 104 F. Supp. 2d 1017, 1020 (N.D. Ind. 2000) (citation omitted).

        “[A]s the term ‘in limine’ suggests, a court’s decision on such evidence is preliminary in

nature and subject to change.” Id.; see United States v. Connelly, 874 F.2d 412, 416 (7th Cir.

1989) (emphasizing that an order either granting or denying a motion in limine is “a preliminary

decision . . . subject to change based upon the court’s exposure to the evidence at trial”). In fact,

the Seventh Circuit Court of Appeals has specifically noted that “a ruling [in limine] is subject to

change when the case unfolds, particularly if the actual testimony differs from what was

contained in the proffer.” Connelly, 874 F.2d at 416 (alteration in original) (“[E]ven if nothing

unexpected happens at trial, the district judge is free, in the exercise of sound judicial discretion,

to alter a previous in limine ruling.”).

        Thus, a ruling on a motion in limine is not a final ruling on the admissibility of the

evidence that is the subject of the motion; rather, an order on a motion in limine is essentially an

advisory opinion, “merely speculative in effect.” Wilson, 182 F.3d at 570-71 (emphasis omitted)

(citing Luce v. United States, 469 U.S. 38, 41 (1984)).

                            III. HARRISON’S MOTION IN LIMINE

                 A. Unopposed Portions of Harrison’ Motion in limine (Nos. 2-5)

        Defendants do not object to Harrison’s efforts to preclude references or allusions to

attorney fees; settlement negotiations; tax considerations; or “send a message” arguments in



                                                  3
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 4 of 22


opening or closing statements. As such, Harrison’s motion (ECF 120) is GRANTED as to these

matters.

                     B. Narrative Reports of the Defendant Officers (No. 1)

       Harrison first seeks to bar any narrative reports by the Defendant Officers and other

officers who may testify, claiming they are biased, prejudicial, and constitute inadmissible

hearsay. (ECF 120 at 1-2). In response, Defendants contend that the reports are admissible

under Federal Rules of Evidence 803(8) (public records and reports) and 803(5) (recorded

recollection). (ECF 126 at 1).

       At this juncture, Harrison’s Motion in limine is GRANTED with respect to this evidence.

Presumably, any narrative reports may ultimately be admissible, at least in part, under Federal

Rule of Evidence 803(8), although certain hearsay statements within the reports may need to be

redacted. Without having an opportunity to rule in the context of the trial, the admissibility of

the documents and the prejudicial effect of the imbedded statements cannot be ascertained.

Counsel are directed to confer in an effort to reach a stipulation concerning suitable redactions.

Moreover, until Defendants have laid a proper foundation, they may not use the documents to

refresh any witness’s recollection or read the document into evidence under Rule 803(5).

                      C. Harrison’s So Called “Criminal Conduct” (No. 6)

       Harrison also seeks to prohibit Defendants from introducing evidence that she had

participated in criminal conduct, contending that such evidence would constitute impermissible

hearsay. (ECF 120 at 2-3). In doing so, Harrison points out that she was never charged with a

crime, and requests if such evidence is permitted, the Court issue a limiting instruction. (Id.).

Defendants, in response, contend that the Defendant Officers should be permitted to testify




                                                 4
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 5 of 22


regarding what they observed Harrison do and what Harrison said during the investigatory stop

on May 13, 2017. (ECF 126).

       At this point, Harrison’s Motion is GRANTED IN PART and DENIED IN PART. As

mentioned, two of the issues in this case are whether the Defendant Officers used excessive force

against Harrison and whether the Defendant Officers could have properly conducted a pat-down

search. In an excessive force case, “the question is whether the officers’ actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting them, without regard to their

underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). Additionally,

“[t]o justify a warrantless pat-down search without probable cause, the officer must also be able

to point to specific and articulable facts indicating that the individual may be armed and present a

risk of harm to the officer or to others.” United States v. Brown, 188 F.3d 860, 864 (7th Cir.

1999). Accordingly, the jury is entitled to hear a full account of the events leading up to and

surrounding any use of force against Harrison or search. See Richman v. Sheahan, 512 F.3d 876,

882 (7th Cir. 2008); Smith v. Ball State Univ., 295 F.3d 763, 770 (7th Cir. 2002). In other words,

the Defendant Officers will be permitted to testify as to why they detained Harrison, as that

would be relevant to the reasonableness of the force used and the need to conduct a pat-down

search. Fed. R. Evid. 401.

       However, as Harrison does not specify when this potential criminal conduct occurred, it

is possible she is referring to events occurring before or after May 13, 2017. On the record

before the Court, there is no suggestion that any of the Defendant Officers intend to introduce

evidence of Harrison’s potentially criminal acts, if any, before or after May 13, 2017. Even if

they did, though, it is hard to see how such conduct would be at all relevant to either the

excessive force or unlawful search, as there is no evidence that any of the Defendant Officers



                                                 5
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 6 of 22


were aware of Harrison’s criminal history, if any, at the time of the investigatory stop. See

Sherrod v. Berry, 856 F.2d 802, 804-05 (7th Cir. 1988) (en banc) (“When a jury measures the

objective reasonableness of an officer’s action, it must stand in his shoes and judge the

reasonableness of his actions based upon the information he possessed and the judgment he

exercised in responding to that situation.”). Accordingly, Harrison’s motion is GRANTED in

this regard.

                          IV. DEFENDANTS’ MOTION IN LIMINE

               A. Unopposed Portions of Defendants’ Motion in Limine (Nos. 2-5, 13)

        Harrison does not object to Defendants’ efforts to preclude references or allusions to

settlement negotiations; references regarding whether the City of Fort Wayne will be paying any

judgment against the Defendant Officers; any written statements and Harrison’s affidavit

concerning the events of May 13, 2017; and Facebook posts related to this incident. As such,

Defendants’ motion (ECF 123) is GRANTED as to these matters.

    B. Citizen Complaints, Other “Wrongs,” Other Civil Actions, or Discipline Against the
    Defendant Officers or Any Other Police Officer That Testifies at Trial and Information
   Contained in the Officers’ Personnel Files with the Fort Wayne Police Department (No. 1)

        Defendants seek to exclude evidence of other “wrongs,” civil actions, citizen complaints,

and/or discipline taken against the Defendant Officers and other officers who may testify at trial,

as well as information contained within the Officers’ personnel files. (ECF 124 at 1).

Defendants raise a variety of arguments in support of their motion, including that the evidence is

not relevant under Federal Rule of Evidence 401, would be unduly prejudicial under Rule 403,

contains inadmissible hearsay pursuant to Rule 802, and consists of impermissible character

evidence under Rule 404. (Id. at 1-5). Harrison asserts that she does not object to the motion,

“except to the extent that it prohibits Plaintiff from offering evidence of any of the Defendants’



                                                 6
  USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 7 of 22


actions (which may be considered “wrongs”) which caused that particular Defendant/counter-

claimant emotional distress or harm to reputation.” (ECF 133 at 1).

        As to Harrison’s limited objection, the matter is discussed more fully infra in relation to

Defendants’ motion seeking to exclude published news articles and other civil cases. In

summary, the Court concludes that such evidence as discussed there, may be introduced for the

limited purpose of refuting the Defendant Officers’ claims that Harrison’s statements

proximately caused harm that the Defendant Officers seek to compensate through their counter-

claims. Accordingly, Defendants’ motion in limine is DENIED in that regard.

        However, to the extent that Harrison attempts to introduce such evidence outside of the

limited exception detailed below, Defendants’ motion is GRANTED. In general, Federal Rule of

Evidence 404(b) states that “[e]vidence of a crime, wrong, or other act is not admissible to prove

a person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” While evidence of such wrongs may be admissible for non-propensity

purposes, see Treecee v. Hochstetler, 213 F.3d 360, 363-64 (7th Cir. 2000), Harrison does not

advance those arguments here. Further, Harrison does not advance any argument that such

evidence falls into a hearsay exception or is offered for a non-hearsay purpose. See Jones v.

Police Officer Omarlo Phillips, No. 15-CV-51, 2017 WL 1292376, at *1 (E.D. Wis. Apr. 6,

2017) (“Hearsay statements of unsubstantiated reports of misconduct are not sufficiently reliable

to be presented to a jury. Therefore, the defendants’ motion in limine to exclude their personnel

files is granted.”).

 C. Testimony That the Defendant Officers Used “Excessive Force” or “Unlawfully Searched”
                              Plaintiff or Her Purse (No. 5).

        Defendants also seek to bar Harrison from testifying that the Defendant Officers used

“excessive force” or “unlawfully searched” her or her purse, on the grounds that such claims are


                                                  7
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 8 of 22


inadmissible legal conclusions under Federal Rule of Evidence 701(b). (ECF 124 at 7-8).

Harrison does not object per se, but “insists upon testifying about the level of force used against

her and whether she granted permission for any of the officers to conduct a search of purse

and/or person.” (ECF 133 at 2).

       Defendants raised similar arguments in the motion to strike they filed seeking to exclude

portions of Harrison’s deposition and affidavits from consideration during the Court’s summary

judgment ruling. (ECF 83 at 1). As the Court explained in its prior Opinion and Order as to that

motion:

       “The Seventh Circuit has held that ‘lay testimony offering a legal conclusion is
       inadmissible because it is not helpful to the [factfinder] . . . .’” Larson v.
       Barrientes, No. 1:09-cv-55, 2010 WL 2772325, at *3 (N.D. Ind. July 12, 2010)
       (quoting United States v. Noel, 581 F.3d 490, 496 (7th Cir. 2009)). “This is
       because a lay witness’s purpose is to inform the jury what is in the evidence, not
       to tell it what inferences to draw from that evidence.” Id. (citation omitted). . . .
       [A] witness may testify to the facts surrounding a police officer’s use of force, but
       it is for the factfinder to determine whether the “[d]efendant used unreasonable
       force against [her].” See Federal Civil Jury Instructions of the Seventh Circuit §
       7.09 (2017).
(ECF 92 at 4). In other words, although Harrison and any witness may testify about what she

observed, she cannot attach legal labels such as “excessive” or “unreasonable” to the Officers’

actions. See Larsen v. Barrientes, No. 1:09-cv-55, 2010 WL 2772325, at *3 (N.D. Ind. July 12,

2010); Norman v. City of Lorain, No. 1:04-cv-913, 2006 WL 5249724, at *4 (N.D. Ohio Nov.

16, 2006). Therefore, Defendants’ motion in limine is GRANTED with respect to this evidence.

          D. Harrison’s Notes of Her Conversation with Stacey Jenkins (No. 6)

       Defendants next assert that any notes Harrison made of her alleged conversation with

Stacey Jenkins should not be admissible as they contain hearsay, are not relevant, and are unduly

prejudicial. (ECF 124 at 8). Harrison, however, asserts that the notes should be admitted as they




                                                 8
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 9 of 22


were made contemporaneously with her discussions with Stacey Jenkins, and it is “more

probable than not” that the notes accurately reflect the conversation. (ECF 133 at 2).

       But the professed accuracy of the notes is besides the point. It is hard to see how these

notes are not “written assertions,” made by Harrison “while [she was not] testifying at the current

trial or hearing.” Fed. R. Evid. 801. Accordingly, to the extent the notes are offered into

evidence for “truth of the matter asserted in the statement[s],” they are inadmissible hearsay.

Fed. R. Evid 801(c)(2). Similarly, to the extent that Harrison hopes to offer the notes as a way of

admitting Stacey Jenkin’s alleged assertions as truth of that matter asserted, she would be

offering hearsay within hearsay. See Fed. R. Evid. 805; see Stolarczyk ex rel. Estate of

Stolarczyk v. Senator Int’l Freight Forwarding, LLC, 376 F. Supp. 2d 834, 839 (N.D. Ill. 2005)

(finding the statements allegedly made by the declarant to an EEOC investigator, contained in

the investigator’s handwritten notes, inadmissible).

       Perhaps, Harrison’s emphasis on the fact that the notes were made contemporaneously

with the interview is meant to suggest that the notes fall within the present sense impression

exception to the hearsay rule, pursuant Federal Rule of Evidence 803(1). See United States v.

Ruiz, 249 F.3d 643, 646 (7th Cir. 2001) (“Courts have agreed on three principal criteria for the

admission of statements pursuant to this rule: (1) the statement must describe an event or

condition without calculated narration; (2) the speaker must have personally perceived the event

or condition described; and (3) the statement must have been made while the speaker was

perceiving the event or condition, or immediately thereafter.”). That being said, Harrison still

offers no evidence of when these notes were actually prepared. See Alexander v. CIT Tech. Fin.

Servs., Inc., 217 F. Supp. 2d 867, 883 (N.D. Ill. 2002) (“Alexander has provided no evidence

supporting her claim that these notes were written ‘immediately thereafter’ such that they could



                                                 9
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 10 of 22


constitute present sense impressions.”). As such, until Harrison provides an appropriate hearsay

exception, or explanation of how the notes are to be admitted for non-hearsay purposes,

Defendants’ motion in limine is GRANTED as to this evidence.

                             E. Testimony of Keiona Harrison (No. 7)

       Defendants next seek to prevent Harrison from testifying about a variety of topics she

spoke about during her depositions on the grounds that such testimony would be speculative,

highly prejudicial, not relevant, hearsay, and made without personal knowledge. (ECF 124 at

11-12). Harrison responds that she “does not object with a qualification -- and that is if she is

asked a direct question by counsel and her response requires her to answer the question, then she

should be able to answer the question.” (ECF 133 at 2).

       Here, at least seven of the topics Defendants cite involve the substance of what other

people told Harrison outside of Court. (See ECF 124 ¶¶ 7.a, 7.c, 7.e, 7.g, 7.i, 7.k, 7.l). To the

extent that Harrison is seeking to testify—or say—what she has heard from someone else outside

of Court, this is the very definition of hearsay. Again, such statements may fall under an

exception to hearsay, or may be offered for a reason other than the truth of the matter asserted.

But until Harrison actually identifies an applicable hearsay exception or non-hearsay purpose,

Defendants’ motion in limine concerning this testimony will be GRANTED.

       The remaining topics identified by Defendants include Harrison’s belief that Eric

Zimmerman supported her, her belief that her race contributed to her treatment and that she was

racially profiled, her belief that state law required her to report her interaction with law

enforcement to her supervisors, and her belief that Defendants had not provided her with all

discovery materials. (Id. ¶¶ 7.b, 7.d, 7.f, 7.h, 7.j). To the extent that Harrison intends to testify

how she personally felt, so long as it is based on what she rationally perceived and would assist



                                                  10
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 11 of 22


the jury in understanding her testimony, it is permissible opinion testimony. Fed. R. Evid. 701.

Further, such testimony would be relevant to the issue of damages. See Hogue v. City of Fort

Wayne, 599 F. Supp. 2d 1009, 1017 (N.D. Ind. 2009) (“Defendants’ motion [to strike] will be

DENIED with respect to Hogue’s statement that he ‘felt upset’ and ‘embarrassed’, as it is

relevant to the issue of damages.”).

       Similarly, Harrison can permissibly testify as to how her understanding of her legal

obligations informed her actions. See CDX Liquidating Tr. ex rel. CDX Liquidating Tr. v.

Venrock Assocs., 411 B.R. 591, 603 (N.D. Ill. 2009) (“[T]he motion [in limine] is denied in that

Mr. Kopko can explain why he wrote and submitted the memo to the Board and testify as to his

understanding at the time regarding what Maryland and Delaware law provided, to the extent he

relied upon the understanding to inform his actions.”). The Court, however, fails to see the

relevance of bringing up any discovery disputes to the jury, especially considering Harrison

failed to file a motion to compel regarding these issues. See Chi. Imp., Inc. v. Am. States Ins.

Co., No. 09 CV 2885, 2016 WL 4366494, at *9 (N.D. Ill. Aug. 16, 2016) (“Rehashing discovery

disputes in front of the jury would have been inefficient and confusing, especially when the

discovery disputes between the parties were of marginal relevance to the merits of this case.”).

Still more, any testimony that she was racially profiled, without more, is inadmissible. See

Federal Rule of Evidence 602; see also Hogue, 599 F. Supp. 2d, at 1017-18 (“Though Hogue’s

assertions that he felt ‘racially profiled’ and that he thinks he was treated the way he was treated

because of his race may be relevant to his § 1985 conspiracy claim, these statements merely

reflect Hogue’s speculation about Defendants’ motive for its actions, and therefore are outside of

his personal knowledge. Consequently, these statements will be stricken.” (internal citation




                                                 11
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 12 of 22


omitted)). Accordingly, Defendants’ motion in limine is GRANTED in part and DENIED in part

as to this evidence.

                            F. Testimony of Marcus Hendricks (No. 8)

       Defendants next seek to bar Marcus Hendricks from testifying, consistent with his

deposition testimony, that “[Harrison] kind of felt like it was, you know, unfair, because she

didn’t get charged with anything. It was, she wasn’t really in the wrong at all.” (ECF 124 at 12-

13). In support of their motion, Defendants argue that such testimony constitutes inadmissible

hearsay, is not relevant, and contains legal conclusions. (Id.). Harrison objects, asserting

without further explanation that “[i]f Mr. Hendricks is asked why [Harrison] ‘felt’ that the

process was unfair, then he should be allowed to state his answer.” (ECF 133 at 3).

       As already mentioned supra, while any witness may testify about what he or she

observed, the witness cannot attach legal labels such as “excessive” or “unreasonable” to the

Defendant Officers’ actions. Thus, Hendricks can testify as to what he rationally perceived and

how he perceived a conversation, if it would assist the jury in understanding his testimony. Fed.

R. Evid. 701; see United States v. Estrada, 39 F.3d 772, 773 (7th Cir. 1994) (per curiam)

(holding that a participant in a conversation may testify as to his understanding of the

conversation to satisfy Rule 701(a)’s requirement that the testimony be rationally based on the

witness’s perceptions). To the extent, though, that Hendricks will attempt to testify as to what

Harrison told him regarding how she felt, such statements would likely be hearsay if offered to

prove how, in fact, Harrison felt. Further, to the extent that Hendricks is attempting to testify

how Harrison felt about the May 13, 2017, investigatory stop and her treatment, or her thoughts

on the matter, his testimony would likely be speculative and lack a proper foundation.

Accordingly, Defendants’ motion in limine is GRANTED in this regard.



                                                 12
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 13 of 22


                             G. Testimony of Jordan Peterson (No. 9)

       Defendants next seek to bar the testimony of Jordan Peterson that two of the Defendant

Officers, “on another occasion, ‘illegally pulled’ [him] out of his car,” and from stating his

opinion that Defendant Hollo used excessive force against Harrison. (ECF 124 at 13). Harrison

objects, asserting that neither she nor counsel can tell Peterson how to testify, and that Peterson

should be allowed to testify about his observations. (ECF 133 at 3).

       Again, as already explained supra, labels such as “excessive” or “illegal” constitute

impermissible legal conclusions. Further, without any additional explanation, Peterson’s

testimony that two of the Defendant Officers illegally pulled him out of his car on another

occasion seems to be offered for no other reason than to show those Defendants’ propensity to

act illegally or with excessive force again, and imply that they did so here. As such, the

testimony would be impermissible character evidence pursuant to Federal Rule of Evidence

404(b)(1). See Treecee, 213 F.3d at 363-64. Again though, Peterson, like every other witness,

will be permitted to testify as to what he personally observed. Accordingly, Defendants’ motion

in limine is GRANTED in this regard.

                             H. Testimony of Tyronte Wilms (No. 10)

       Defendants raise similar arguments seeking to bar the testimony of Tyronte Wilms. More

specifically, Defendants seek to bar Wilms from testifying that he knows Defendants Hollo and

Nicklow are “doing crazy stuff,” that Defendant Hollo had shot somebody, and that Defendant

Nicklow had “harassed” Wilms and others, on the grounds that it is not relevant and more

prejudicial than probative. (ECF 124 at 13). Similarly, Defendants seek to exclude Wilms’s

deposition testimony that “He wasn’t even supposed to pat down, I don’t even know for him to

pat down women. I don’t think even they was supposed to. She wasn’t in no crime. She didn’t



                                                 13
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 14 of 22


do nothing illegal,” as inadmissible legal conclusions, not relevant, and more prejudicial than

probative. (Id. 13-14). Finally, Defendants seek to bar Wilms from testifying that the Defendant

Officers are “dirty cops” who will “kill you” on the grounds that such testimony is not relevant

and more prejudicial than probative. (Id. at 14). Harrison again objects, asserting that neither

she nor counsel can tell Wilms how to testify, and that he should be permitted to testify as to

what he saw. (ECF 133).

       First, Wilms’s assertions that the Defendant Officers were not supposed to pat down

Harrison and that she was not doing anything illegal are impermissible legal conclusions. See

Martin v. Fort Wayne Police Dep’t, No. 1:11-CV-350, 2014 WL 1319337, at *9 (N.D. Ind. Mar.

28, 2014). Again, though, Wilms is of course permitted to testify as to what he saw and

rationally perceived.

       As to Wilms’s statements regarding the Defendant Officers engaging in harassment,

“crazy stuff” and being “dirty cops” who will “kill you,” this testimony again appears to be

impermissible character evidence. Such evidence seems to be offered for no other reason to

show that the Defendant Officers acted in accordance with their alleged bad character as “dirty

cops.” Fed. R. Evid. 404(a)(1). Similarly, evidence Defendant Hollo was involved in a shooting

is inadmissible to show that he has a character for acting poorly and he acted in accordance with

that character here. Fed. R. Evid. 404(b)(1). As such, Defendants’ motion in limine is

GRANTED in this regard as well.

                             I. Testimony of Miguel Rivera (No. 11)

       Defendants next seek to exclude the suspected testimony of Miguel Rivera. In particular,

Defendants seek to bar Rivera from testifying about hearing from members of the Fort Wayne

Police Department that Harrison had been “treated like trash” and strip searched; that he



                                                14
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 15 of 22


apologized to Harrison for what happened; the he felt like the Gang Unit racially profiled

Harrison; that he had heard from “bad guys” that the “Gang Unit is foul”; that “Bobby Hollo is a

liar and a coward” and that Defendant Hollo had “lied to [him] about a shooting”; that the

sergeant of the Gang Unit tells lies; that Stacey Jenkins has said that the Gang Unit racially

profiled; and that the Gang Unit had treated Rivera differently because of his race. (ECF 124 at

14-16). Harrison contends that all of Rivera’s testimony should be admissible as her

conversation with Rivera is the basis of part of the Defendant Officers’ defamation claims, and

because Rivera’s testimony shows that Harrison “was telling the substantial truth of what

happened.” (ECF 133 at 3).

       To the extent that Rivera will testify about what others told him—be it anonymous

members of the Gang Unit, “bad guys,” or Stacey Jenkins—his testimony is inadmissible

hearsay. Again, such evidence may be admissible under an exception to the rule against hearsay,

or if offered for a non-hearsay purpose, but Harrison advances no such argument. In fact,

reasoning that Rivera’s testimony will show Harrison’s account to be substantially true seems to

suggest that Harrison is specifically planning on offering the testimony to show the truth of the

matter asserted.

       Further, to the extent that Harrison is seeking to offer evidence of racial animus by way

of Rivera’s testimony, such evidence does not appear to be relevant to the claims at issue here.

As Defendants have correctly noted, the Court has already dismissed Harrison’s racial profiling

claim at the summary judgment stage. (See ECF 92). Still at issue in the present case is whether

any of the Defendant Officers engaged in excessive force, the reasonableness of the searches of

Harrison’s purse and person, and whether any Defendant Officers failed to intervene to prevent

these alleged constitutional violations. Such inquiries go to the reasonableness of the individual



                                                 15
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 16 of 22


Defendants’ actions, and not any alleged wrongdoing of the Fort Wayne Police Department or its

Gang Unit as a whole. Further, to the extent that Harrison hopes to use Rivera’s testimony as

evidence of Defendant Hollo’s subjective intent during the alleged excessive force—i.e. to show

that Defendant Hollo used excessive force because he was motivated by racial animus—such

evidence is not relevant. “The only relevant inquiry is whether [Detective Hollo] used excessive

force based on the perspective of the reasonable officer on the scene, knowing what [Detective

Hollo] knew and hearing and observing what [Detective Hollo] did. . . . [T]he subjective intent

of an officer making an arrest is not relevant to an excessive force claim.” Burton v. City of

Zion, 901 F.3d 772, 780 (7th Cir. 2018). Whether a pat-down search is reasonable is a similarly

objective standard, evaluated under the totality of the circumstances. See Brown, 188 F.3d at

864 (“To justify a warrantless pat-down search without probable cause, the officer must also be

able to point to specific articulable facts indicating that the individual may be armed and present

of a risk of harm to the officers or to others.”). Finally, to the extent that Rivera is seeking to

testify as to any of the Defendant Officers’ motives, such testimony would again be speculative.

See Hogue, 599 F. Supp. 2d, at 1017-18.

       Lastly, turning to Rivera’s comments regarding the truthfulness of Defendant Hollo and

the Gang Unit sergeant, “the jury, as finder of fact and weigher of credibility, is entitled to assess

all evidence which might bear on the accuracy and truth of a witness’ testimony.” Goswami v.

DePaul Univ., 8 F. Supp. 3d 1004, 1018 (N.D. Ill. 2014). While a witness cannot comment on

the veracity of the testimony of another witness, United States v. Nunez, 532 F.3d 645, 652 (7th

Cir. 2008), a party may introduce “testimony about the witness’s reputation for having a

character for truthfulness or untruthfulness, or by testimony in the form of an opinion about that

character,” Fed. R. Evid. 608(a). See also United States v. Holt, 486 F.3d 997, 1001 (7th Cir.



                                                  16
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 17 of 22


2007) (“Thus, in this case, Holt could have put forth witnesses who would testify either that in

their personal opinions Officers Connolly and Corcoran are not truthful people, or that the

officers have a reputation for untruthfulness.”). Thus, Rivera is permitted to comment on the

character of truthfulness of other witnesses, but this opens the door for Defendants to admit

evidence of the witness’s truthful character in response. Fed. R. Evid. 608(a). Accordingly,

Defendants’ motion in limine is GRANTED in part, and DENIED in part, as to this evidence.

     J. Newspaper Articles or Other Civil Cases Listed in the Final Pretrial Order (No. 12)

        Defendants first assert the news articles and other civil cases listed in the Final Pretrial

Order should be excluded because Harrison failed to disclose them in a timely manner, in

violation of Federal Rule of Civil Procedure 26(e). (ECF 124 at 16). As an initial matter,

Harrison’s failure to disclose the news articles and other civil cases earlier in this litigation is not

necessarily dispositive. “Judges have vast discretion in supervising discovery and in declining to

impose discovery sanctions and exclude evidence.” Talbert v. City of Chi., 236 F.R.D. 415, 419

(ND. Ill. 2006). Accordingly, the Court will turn to the substance of the parties’ arguments.

        Defendants also contend that any new articles constitute inadmissible hearsay. (Id.). Still

more, they argue that the evidence of the other civil cases is impermissible as evidence of other

wrongs, and because it is unduly prejudicial. (Id.). Harrison, in response, contends that the

articles and case citations should be allowed as relevant to the issue of damages. More

specifically, Harrison asserts that the accusations and assertions made in the other cases are an

alternative basis for any harm that the Defendant Officers allegedly felt as a result of Harrison’s

alleged defamatory remarks. (ECF 133 at 4).

        Based on their trial brief, the Defendant Officers appear to be asserting that they are

entitled to compensatory damages other than the nominal damages presumed in defamation per



                                                   17
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 18 of 22


se cases. (See, e.g., ECF 130 at 10 (“Detective Hawthorne avoids public places on the southeast

side of town because he is approached and sometimes harassed about this current lawsuit and the

false statements that Keiona Harrison has made.”)); see also Hrezo v. City of Lawrenceburg, 81

N.E.3d 1146, 1156 (Ind. Ct. App. 2017). While nominal damages are presumed, the Defendant

Officers must show they are, “upon proper proof . . . entitled to special damages, i.e., damages,

generally pecuniary in nature, which are consequential to the defamation.” Rambo v. Cohen, 587

N.E.2d 140, 145-46 (Ind. Ct. App. 1992), abrogated on other grounds by Williams v. Tharp, 889

N.E.2d 870, 879 n.6 (Ind. Ct. App. 2008). In other words, “special damages are not assumed to

be necessary or inevitable but must be shown by allegation and specific proof to have been

actually incurred as a natural and proximate consequence of the wrongful act.” Levee v.

Beeching, 729 N.E.2d 215, 223 (Ind. Ct. App. 2000). Ultimately, “it [is] for a jury to decide

proximate cause.” Id. at 224.

       Because the damages caused by Harrison’s allegedly defamatory statement are at issue,

and because the existence of other potential causes to the harms suffered by the Defendant

Officers is in question, the Court finds that these news articles and other civil cases are relevant

for a limited purpose. Fed. R. Evid. 401. As Harrison seems to be offering the articles and other

civil cases not as proof that the allegations in those articles or cases happened, but as a possible

alternative cause of the Defendant Officers’ alleged injury, it seems they are being offered for a

non-hearsay purpose. Harrison will, of course, still be required to lay the proper foundation

before admitting any copy of these articles or cases into evidence for this limited purpose. See

generally United States v. Barker, 27 F.3d 1287, 1292 (7th Cir. 1994). Accordingly,

Defendants’ motion in limine is DENIED in regard to this line of evidence.




                                                 18
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 19 of 22


                K. Internal Affairs Determination Letter to Officer Hollo (No. 14).

        Defendants next seek to bar Harrison from introducing an internal affairs determination

letter issued to Defendant Hollo on the grounds that it is not relevant. (ECF 124 at 17-18).

Harrison, in response, claims that the letter should be admitted as proof that her allegations,

which are the basis of the Defendant Officers’ defamation counter-claims, were substantially

truthful.

        At least as to Harrison’s § 1983 claims, the letter is clearly not relevant. See Hill v. City

of Chi., No. 06 C 6772, 2011 WL 3205304, at *3 (N.D. Ill. July 28, 2011) (“It is well-settled that

violations of the Chicago Police Department Rules and Regulations cannot establish proof that a

defendant violated a plaintiff’s constitutional rights.” (citing Thompson v. City of Ch., 472 F.3d

444, 454–55 (7th Cir. 2006))). While it is a closer call as to whether the letter is relevant to the

defamation and invasion of privacy by false-light publicity counter-claims, the Court need not

address relevance as Harrison again has failed to advance any argument regarding hearsay. The

letter would clearly contain written assertions made out of court, and, based on her response,

Harrison seemingly intends to introduce the letter as proof that the assertions contained therein—

which presumably are similar to her own—are true. Accordingly, because the letter is

inadmissible hearsay and not relevant to Harrison’s § 1983 claims, Defendants’ motion in limine

is GRANTED.

                  L. The Allen County Employee Handbook/Guidelines (No. 15)

        Defendants also seek to prevent Harrison from introducing the Allen County Employee

handbook on relevancy grounds. (ECF 124 at 18). In her response, Harrison asserts that the

handbook is relevant to the issue of qualified privilege—i.e. whether Harrison had a duty to

report the May 13, 2017, incident to her employer. (ECF 133 at 5). In their reply, Defendants



                                                  19
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 20 of 22


seem to maintain that the handbook language is inapplicable because, by its text, it only requires

employees to report arrests for any criminal offense—whereas Harrison was only temporarily

detained. (ECF 136 at 10-11).

        As the Court noted in its Opinion and Order on the parties’ cross-motions for summary

judgment, the defense of qualified privilege protects communications in which the speaker has a

“duty either public or private, either legal, moral, or social” but it may still be lost if “the speaker

was primarily motivated by feelings of ill will.” (ECF 92 at 42 (citing Lawson v. Howmet

Aluminum Corp., 449 N.E.2d 1172, 1176 (Ind. Ct. App. 1983))). “The existence of a qualified

privilege does not change the actionable nature of the words spoken. Rather, the privilege rebuts

the element of malice implied by law for the making of a defamatory statement.” Cortez v. Jo-

Ann Stores, Inc., 827 N.E.2d 1223, 1232 (Ind. Ct. App. 2005) (citation and internal quotation

marks omitted). Here, the Court agrees with Harrison that the text of the employee handbook—

and her understanding of what the words required—would be relevant to whether her statements

were motivated by “actual malice” or “ill-will.” Accordingly, Defendants’ motion in limine is

DENIED in this regard.

 M. Information That Was Not Timely Disclosed Under Federal Rule of Civil Procedure 26(e)

        Defendants seek to exclude any information that Harrison failed to provide to them

pursuant to Rule 26(e), yet the Defendants point to no particular piece of evidence which they

believe Harrison will attempt to admit despite noncompliance with Rule 26, other than the news

articles and other civil cases discussed supra. (ECF 124 at 18). Consequently, Defendants’

motion with respect to this evidence will be DENIED at this time. However, Defendants may

renew their objection during trial if the issue arises, thus allowing the Court to review the

admissibility of specific items.



                                                   20
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 21 of 22


               V. DEFENDANTS’ SUPPLEMENTAL MOTION IN LIMINE

       Defendants filed a supplemental motion in limine in response to Harrison’s statement of

the case (ECF 129) seeking to bar:

       Testimony and arguments that the counterclaims are “sham” counterclaims; that
       the counterclaims were only asserted in retaliation for plaintiff attempting to
       vindicate her civil rights through the filing of a lawsuit; references to the First
       Amendment; and that the officers should be prohibited from suing litigants who
       accuse officers of civil rights violations.

(ECF 131). In support of their motion, Defendants assert that such testimony and arguments are

not relevant to the parties’ claims, have little probative value, and would be highly prejudicial.

(ECF 132 at 2). In response, Harrison primarily argues that she has a First Amendment right to

bring a § 1983 claim for retaliation. (ECF 138 at 2).

       While Harrison may indeed have the right to assert a retaliation claim, the fact of the

matter is, she currently is not. Harrison had in fact sought the Court’s leave to supplemental her

complaint to include a First Amendment retaliation claim. (ECF 51, 51-1). Magistrate Judge

Paul Cherry, however, dismissed Harrison’s motion for leave without prejudice on grounds of

futility. (ECF 54). Harrison never tried again to amend or supplement her complaint. The one

case cited by Harrison in support of her contention, DeMartini v. Town of Gulf Stream, is

inapplicable as the plaintiff’s amended complaint in that case contained “a First Amendment

retaliation claim under § 1983 against the town.” 942 F.3d 1277, 1287 (11th Cir. 2019). Here,

the motivation of the Defendant Officers’ counter-claims does not appear to be relevant to any

element of the parties’ current claims. See Tallman v. Freedman Anselmo Lindberg, L.L.C., No.

11-3201, 2013 WL 2631754, at *3 (C.D. Ill. June 12, 2013) (“The Court finds that Plaintiff’s

motive in bringing the lawsuit is not relevant on the issue of whether Defendant violated the

[Fair Debt Collection Act].”).



                                                 21
 USDC IN/ND case 1:17-cv-00419-SLC document 150 filed 10/08/20 page 22 of 22


       Harrison argues that she should be allowed to argue that the Defendant Officers’ counter-

claims are shams as a “matter of policy, argument, and conscience of the community.” (ECF

138 at 2). Jurors, however, are not the arbiters of what the law is or what the law should be.

Rather, they are to “decide the facts from the evidence in this case” and apply the law that the

Court gives them. Federal Civil Jury Instructions of the Seventh Circuit § 7.09 (2017).

Therefore, any argument that the jury should decide the case based on factors beside the

evidence presented or the law provided by the Court is improper. As such, Defendants’

supplemental motion in limine (ECF 131) is GRANTED).

                                       VI. CONCLUSION

       For the foregoing reasons, Harrison’s Motion in limine (ECF 120) is GRANTED IN

PART and DENIED IN PART, the Defendants’ Motion in limine (ECF 123) is also GRANTED

IN PART and DENIED IN PART, and the Defendant’ Supplemental Motion in limine (ECF

131) is GRANTED.

       It is therefore ORDERED that counsel, those acting on behalf of the parties, and any

witnesses shall not refer to the matters excluded pursuant to this Opinion and Order, either

directly or indirectly, during voir dire, opening statements, interrogation of witnesses, objection,

arguments, closing statements, or otherwise, without first obtaining permission of the Court

outside the presence or hearing of the jury. Counsel are further ORDERED to warn and caution

each and every one of their witnesses to strictly follow these instructions.

       SO ORDERED.

       Entered this 8th day of October 2020.

                                                              /s/ Susan Collins
                                                              Susan Collins
                                                              United States Magistrate Judge



                                                 22
